UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND JEROME FRANCIS, a/k/a Raymond Rudone Ramsey,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:96-cr-00021-LHT-1)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Jerome Francis, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raymond   Jerome   Francis   appeals    the   district   court’s

order denying his “Motion of Complaint . . . And Request For

Appropriate Relief.”     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       United States v. Francis, No. 1:96-cr-

00021-LHT-1 (W.D.N.C. Dec. 11, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                   2